COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


RAIN ILLARRAMENDI,                               §
                                                                   No. 08-14-00057-CV
                              Appellant,         §
                                                                        Appeal from the
v.                                               §
                                                                243rd Judicial District Court
                                                 §
ECHOSTAR, ECHOSPHERE, L.L.C.,                                    of El Paso County, Texas
ECHOSTAR TECHNOLOGIES L.L.C.,                    §
ECHOSTAR SATELLITE L.L.C.                                            (TC# 2010-2007)
N/K/A DISH NETWORK L.L.C., AND                   §
DISH NETWORK SERVICES L.L.C.
                                                 §
                              Appellees.
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the agreed motion to dismiss appeal and

concludes the motion should be granted and the appeal should be dismissed, in accordance with

the opinion of this Court. We therefore dismiss the appeal. Costs of the appeal are taxed against

the party incurring them. We further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 22ND DAY OF OCTOBER, 2014.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J. (Senior Judge)
Barajas, C.J. (Senior Judge, sitting by assignment)